           Case 2:20-cv-00966-NR Document 370 Filed 08/12/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



                                                  )
DONALD J. TRUMP FOR PRESIDENT,                    )
INC., et al.,                                     )
                                                  )
                               Plaintiffs,        )
                                                  )
      v.                                          )     Civil Action No. 2:20-cv-00966-NR
                                                  )
KATHY BOOCKVAR, in her capacity as                )     Judge J. Nicholas Ranjan
Secretary of the Commonwealth of                  )
Pennsylvania, et al.,                             )
                                                  )
                               Defendants.        )
                                                  )


                                      [PROPOSED] ORDER

       Upon consideration of Defendant-Intervenors Citizens for Pennsylvania’s Future and

Sierra Club’s Motion to Compel Discovery from Plaintiffs, and for the reasons set forth in the

accompanying Memorandum of Law,

       It is hereby ORDERED that said Motion is GRANTED and Plaintiffs are directed to:

       1. provide proportionate discovery responsive to Request Numbers 1 and 15 of

            Defendant-Intervenors Citizens for Pennsylvania’s Future and Sierra Club’s First Set

            of Requests for Production of Documents, as narrowed to include documents, data,

            analysis and communications relating to allegations in the Amended Complaint

            concerning potential or actual fraud or voter misconduct, including as relates to:

               a. non-uniform procedures concerning drop boxes in Pennsylvania. Am. Compl.

                   1 (alleging “inconsistently-enforced regulations of . . . unsecured drop-boxes”);

                   162 et seq.;
         Case 2:20-cv-00966-NR Document 370 Filed 08/12/20 Page 2 of 2




             b. fraudulent voting resulting from the use of drop boxes, absentee ballots, or vote-

                 by-mail in Pennsylvania (id. (alleging “threat” of counting of “fraudulent or

                 otherwise ineligible ballots”)); 202-03; 212, 225, 228-29, 243-46;

             c. fraud resulting from the use of third-party groups to collect absentee or mail

                 ballots in Pennsylvania (id. 1 (warning of “fraudsters” who “engage in ballot

                 harvesting, manipulate or destroy ballots, manufacture duplicitous votes, and

                 sow chaos”); 73-77;

             d. the existence and/or prevalence of fraud, ballot harvesting, ballot manipulation

                 or destruction, or duplicitous voting in Pennsylvania (id.);

             e. the prevalence and/or counting of absentee or mail ballots in Pennsylvania that

                 lack a secrecy envelope, whose envelope contains any text, mark, or symbol

                 which reveals the elector's identify, political affiliation, or candidate preference,

                 or whose envelope does not include on the outside envelope a completed

                 declaration signed by the elector. (id., 5, 91, 153).

     2. pay Defendant-Intervenors Citizens for Pennsylvania’s Future and Sierra Club’s

          reasonable attorney’s fees for bringing their motion, in an amount of $5,000.



Dated:                                            By:
                                                        Honorable J. Nicholas Ranjan
                                                        United States District Judge
